PER CURIAM.
The trial court failed to give written reasons for a downward departure of sentence after an admission of violation of previously imposed community control. Following the dictates of Pope v. State, 561 So.2d 554 (Fla.1990), we reverse with directions to give the defendant in the trial court the opportunity to either withdraw an admission of violation of community control, or be sentenced within the guidelines with no possibility of departure.1
Reversed and remanded with directions.

. As we have previously done, we certify to the Supreme Court the question of whether or not Pope v. State, supra, should be applied retroactively.